Exhibit 10.17
 
NOTE
 

$10,000,000 September ___, 2012

 
Digital Cinema Destinations Corp., a Delaware corporation, DC Westfield Cinema,
LLC, a Delaware limited liability company, DC Cranford Cinema, LLC, a Delaware
limited liability company, DC Bloomfield Cinema, LLC, a Delaware limited
liability company, DC Cinema Centers, LLC, a Delaware limited liability company,
and DC Lisbon Cinema, LLC, a Delaware limited liability company (each
individually, a “Borrower” and collectively, the “Borrowers”), unconditionally
and jointly and severally promise to pay to the order of Northlight Trust I
("Lender") on or before the Maturity Date (as defined in the Loan Agreement
hereinafter referred to) the principal sum of $10,000,000 or such lesser amount
as is recorded in the books and records of the Lender as the aggregate unpaid
principal amount of the Loan, in the installments required in the Loan Agreement
referred to below payable in immediately available funds to the Lender, together
with interest on the unpaid principal amount thereof at the rates and on the
dates set forth in the Loan Agreement.


The Lender shall, and is hereby authorized to, maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrowers to the Lender resulting from the Loan made by the Lender, including
the amounts of principal and interest payable and paid to the Lender from time
to time hereunder, provided, however, that failure to do so shall not affect any
Borrower's obligation to pay amounts due hereunder.


Each Borrower expressly waives any presentments, demand, protest or notice in
connection with this Note now, or hereafter, required by applicable law.


This Note is issued pursuant to the provisions of the Loan Agreement dated as of
September ___, 2012 among the Borrowers and the Lender, as it may be amended,
restated or otherwise modified from time to time (the "Loan Agreement"), to
which reference is hereby made for a statement of the terms and conditions under
which this Note may be prepaid or its maturity date extended or accelerated.
Terms used but not otherwise defined herein shall have the respective meanings
ascribed thereto in the Loan Agreement.


[The remainder of this page left blank intentionally]
 
 
 

--------------------------------------------------------------------------------

 
 
THIS TERM LOAN NOTE IS A LOAN DOCUMENT AND SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
 

 
DIGITAL CINEMA DESTINATIONS CORP.
 
By:  /s/ A. Dale
Mayo                                                                           


Name:  A. Dale
Mayo                                                                           


Title:  CEO                                                                           


 
DC WESTFIELD CINEMA, LLC
 
By:  /s/ A. Dale
Mayo                                                                           


Name:  A. Dale
Mayo                                                                           


Title:  Manager                                                                           


 
DC CRANFORD CINEMA, LLC
 
By:  /s/ A. Dale
Mayo                                                                           


Name:  A. Dale
Mayo                                                                           


Title:  Manager                                                                           


 
DC BLOOMFIELD CINEMA, LLC
 
By:  /s/ A. Dale
Mayo                                                                           


Name:  A. Dale
Mayo                                                                           


Title:  Manager                                                                           


 
DC CINEMA CENTERS, LLC
 
By:  /s/ A. Dale
Mayo                                                                           


Name:  A. Dale
Mayo                                                                           


Title:  Manager                                                                           


 
DC LISBON CINEMA, LLC
 
By:  /s/ A. Dale
Mayo                                                                           


Name:  A. Dale
Mayo                                                                           


Title:  Manager                                                                           

 
 
ANNARBOR 51757-7 152718v1